FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


RICHARD D. HURLES,                    No. 08-99032
       Petitioner-Appellant,
                                         D.C. No.
              v.                 CIV-00-0118-PHX-RCB
                                   District of Arizona,
CHARLES L. RYAN ,                        Phoenix
      Respondent-Appellee.
                                          ORDER


                   Filed March 19, 2013

      Before: Harry Pregerson, Dorothy W. Nelson,
          and Sandra S. Ikuta, Circuit Judges.


                        ORDER

    The Court takes the respondent’s Motion for Ruling on
Respondent-Appellees’ Petition for Rehearing En Banc and
the petitioner’s Motion to remand pursuant to Martinez v.
Ryan, 132 S.Ct. 1309 (2012), under submission. The Court
defers ruling on these motions pending the resolution of
Detrich v. Ryan, No. 08-99001.

   IT IS SO ORDERED.